       Case 3:19-cv-01972-MEM-DB Document 13 Filed 04/17/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

NATHAN HOYE.                             :

                   Plaintiff             :   CIVIL ACTION NO. 3:19-1972

        v.                               :         (JUDGE MANNION)

SCI-CAMP HILL MEDICAL DEPT,              :

                   Defendant             :

                                     ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Plaintiff’s motions for leave to proceed in forma pauperis (Docs. 4,
          9), are DENIED pursuant to 28 U.S.C. §1915(g).

       2. The above captioned action is DISMISSED WITHOUT PREJUDICE
          to Plaintiff reopening it by paying the full statutory and administrative
          filing fees, totaling $400.00.

       3. The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: April 17, 2020
19-1972-01-ORDER
